DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with the RCE on 11/09/2022. The present Application has a filing date 11/03/2020. 
Claims 1-20 are pending in the Application, of which Claims 1, 9 and 17 are independent. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered. 

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 11/09/2022 with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Gollub (U.S. Pub. No. 20140195867) in view of Shur et al. (U.S. Patent No. 9.594.615), have been fully considered but they are not persuasive, as set forth in the present office action.
Rejection of Claims in the prior office action, under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendment to the Claims and Applicant's Remarks.  
With respect to the rejection of Claims under 103, Applicant argues that Gollub fails to teach or suggest  "responsive to determining that the first number of errors satisfies an error criterion: assigning, by the processing device, a first quality rating for the memory device; and providing, by the processing device, a notification that the memory device is to be installed at the first memory sub-system in view of the first quality rating," and "responsive to determining that the first number of errors does not satisfy the error criterion: assigning, by the processing device, an additional quality rating for the memory device based on the further testing; and providing, by the processing device, a notification that the memory device is to be installed at the first memory sub-system or at a second memory sub-system of the plurality of memory sub- systems in view of the additional quality rating," as recited in amended claim 1.
Applicant further argues that Shur merely teaches that a processor estimates a quality metric as the total number of readout errors and compares between the estimated quality metric and a determined threshold. If the processor concludes that the memory quality is unacceptably low, it applies a memory procedure to improve the memory quality, such as a memory refresh procedure, or generates an alert to be used by a host.
In response to Applicant arguments, Gollub discloses, FIG. 1 a computer that is operable to perform memory testing with selective use of an ECC decoder utilizing one or more test patterns. Par. [0020] In a particular embodiment, the firmware 162 may direct the self-test engine 174 to perform memory diagnostics periodically, as part of memory maintenance and/or in response to detection of a memory error. When the self-test engine 174 detects a fault, a warning “notification” regarding the DRAM 182 may be generated. The warning may indicate that the memory location 188 and/or the DRAM 182 is at risk of producing an error. In response to the warning “notification”, the hypervisor and/or the operating system may move data away from the memory location 188 and/or the DRAM 182 to another memory location (e.g., on a spare DRAM).  
Furthermore, Gollub discloses [0033] The method 300 may further include the self-test engine reading the rank to check for errors in the marked position by comparing the data read back to the known pattern, at 312.  
[0034] The method 300 may further include determining whether an error is detected based on the comparison of the data and the known pattern, at 314, corresponding to "the first number of errors satisfies an error criterion”.
[0035] The method 300 may also include the firmware considering the chip mark verified and leaving the chip mark in place in response to determining that an error is detected, at 316. The firmware 162 may leave the chip mark 186 in place. The method 300 may end, at 318.
[0036] Alternatively, the method 300 may further include determining whether all patterns have been run in response to determining that an error is not detected, at 320, corresponding to "the first number of errors does not satisfy the error criterion”.  
Clearly, Gollub issues a warning to take a corrective action, i.e. to move data away from the memory location 188 and/or the DRAM 182 to another memory location (e.g., on a spare DRAM), corresponding to the memory device is to be installed at the first memory sub-system.
The office action admitted that Gollub does not explicitly disclose “assigning a quality rating for the memory device”.
However, in analogous art, Shur discloses the quality metric (QM) corresponding to “quality rating” as illustrated in FIG. 5.  At a quality metric estimation step 108, the processor estimates the quality metric (QM) as the total number of readout errors, i.e., the sum of the numbers of the soft and hard errors, as described, for example, in FIG. 3 above. Further, Gollub discloses, as illustrated in Fig. 1, detecting errors in a memory using memory testing algorithms such as parity checking. According to Shur the quality metric (QM) is proportional to the total number of readout errors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to assign a quality metric as taught by Shur in the memory device of Gollub based on the number of errors for the purpose of estimating the quality of memory using selective error emphasis.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollub (U.S. Pub. No. 20140195867) Pub. Date: July 10, 2014 in view of Shur et al. (U.S. Patent No. 9.594.615).
Regarding independent Claims 1, 9 and 17, Gollub discloses memory testing with selective use of an error correction code decoder, comprising:
 a memory device; and a processing device coupled to the memory device, the processing device to perform operations:
[0017] FIG. 1 illustrates one exemplary implementation of a computer that is operable to perform memory testing with selective use of an ECC decoder utilizing one or more test patterns. In FIG. 1, the computer includes firmware 162 coupled to a rank 180 “memory device” through a memory interface 170 “processing device”. The rank 180 includes a set of dynamic random-access memory (DRAM) chips including a DRAM 182 and one or more error correction code (ECC) 184 modules.
determining an operation timing condition associated with a memory device, that  corresponds to a first operation delay timing margin setting;
[0041] FIGS. 4-5 represent a particular embodiment of a method 400 outlining a sequence of operations performed by the computer of FIG. 1 to implement memory testing. [0044] The method 400 may also include the firmware directing the self-test engine to start a shmoo process, at 408, and the self-test engine incrementing a delay setting for the DRAM position, at 410. For example, in FIG. 1, the firmware 162 may direct the self-test engine 174 to start a shmoo process. The shmoo process may include updating the delay setting 178 “delay timing margin setting” for the DRAM 182 based on a determined upper delay margin and a determined lower delay margin.
performing a first set of memory access operations according to a second operation delay timing margin setting, that is lower than the first operation delay timing margin setting;
[0049] The method 400 may also include the self-test engine decrementing the delay setting for the DRAM position, at 420. For example, in FIG. 1, the self-test engine 174 may decrement the delay setting 178 associated with the memory location 188.
determining a first number of errors that occurred during performance of the first set of memory access operations;
[0046] The method 400 may further include the self-test engine reading several addresses in the rank to check for errors in the marked position by comparing the data read back to the known pattern, at 414.   
responsive to determining that the first number of errors satisfies an error criterion, corresponding to no error [0047] The method 400 may also include determining whether an error is detected based on the comparison of the data read back to the known pattern, at 416.  If an error is not detected, the method 400 may return to 410. 
 responsive to determining that the first number of errors does not satisfy the error criterion,  corresponding to error [0048] Alternatively, the method 400 may further include determining that an upper delay margin is found in response to determining that an error is detected and setting the delay back to an original value, at 418. For example, in FIG. 1, the firmware 162 may determine an upper delay margin based on determining that an error is detected. The firmware 162 may set the delay setting 178 to an original value. 
Regarding independent Claims 1, 9 and 17, Gollub does not explicitly disclose “assigning a first quality rating for the memory device”.
However, in analogous art, Shur et al. (U.S. Patent No. 9.594.615) discloses the quality metric (QM) corresponding to “quality rating” as illustrated in FIG. 5.  At a quality metric estimation step 108, the processor estimates the quality metric (QM) as the total number of readout errors, i.e., the sum of the numbers of the soft and hard errors, as described, for example, in FIG. 3 above. At a threshold determination step 112, the processor determines the quality threshold (QT), for example, using Equation 2 above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the quality metric as taught by Shur et in the memory of Gollub for the purpose of estimating the quality of memory cells using selective error emphasis.

 Regarding Claims  5, 6, 12, 13,  Gollub does not explicitly disclose “assigning a second quality rating for the memory device, wherein the first quality rating corresponds to a lower quality memory device than a device associated with the second quality rating”   “assigning a third quality rating for the memory device, wherein the first quality rating corresponds to a lower quality memory device than a device associated with the third quality rating”.
  However, in analogous art Shur et al. discloses the above limitations, and therefore the Claims are unpatentable over Gollub in view of Shur for the same obvious reasons as applied to the independent Claims above.  
Regarding Claims 1, 5, 6, 9, 12, Gollub does not explicitly disclose “performing further testing for the  memory cells based on one or more power level settings”.  
  However, in analogous art Shur et al. discloses in FIG. 2, a diagram depicting threshold voltage distributions in a group of memory cells of a 2 bits/cell device, including zones of soft and hard readout errors, in accordance with an embodiment that is described herein. In FIG. 2, L0 . . . L3 denote the four nominal programming levels in a 2 bit/cell MLC device and their respective distributions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the threshold voltage distributions as taught by Shur in the memory of Gollub for the purpose of detecting errors in a memory as to evaluate the memory quality.   
 
Regarding Claims 2, 4,11,14, 18, 20, Gollub discloses write and read operation and delay timing margin setting [0018]  For example, the self-test engine 174 may write a test pattern (e.g., all 1's) to the memory location 188 and read a value from the memory location 188. The self-test engine 174 may determine whether a fault is detected at the memory location 188 based on a comparison of the test pattern and the value. The self-test engine 174 may also update the delay setting 178 for the DRAM 182 based on an upper delay margin determination and a lower delay margin determination, as further described in reference to FIGS. 4-6.
Regarding Claims 3, 10, 19, Gollub discloses uncorrectable error FIG. 6 [0066] When a fault is detected, a chip mark associated with the DRAM is maintained, another memory location is used instead of the memory location, another DRAM is used instead of the DRAM, and/or a warning regarding the DRAM is generated, at 616. For example, referring to FIG. 1, the firmware 162 may leave the chip-mark 186 associated with the DRAM 182 in place, use another memory location that is available instead of the memory location 188, use a spare DRAM instead of the DRAM 182, and/or generate a warning regarding the DRAM 182.
Regarding Claims 7, 8, 15, 16, Gollub discloses  modifying one or more error correction settings for the memory device [0026] FIG. 1 illustrates a particular embodiment of memory testing with selective use of an ECC decoder utilizing one or more test patterns, which may be designed to detect various faults. This may enable memory testing during runtime with an increased likelihood of detecting faults in comparison to detecting errors using other memory testing algorithms such as parity checking. 
[0047] The method 400 may also include determining whether an error is detected based on the comparison of the data read back to the known pattern, at 416. [0048] Alternatively, the method 400 may further include determining that an upper delay margin is found in response to determining that an error is detected and setting the delay back to an original value, at 418.

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: December 7, 2022
Non-Final Rejection 20221208
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov